                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




JOSHUA ERICK WILLIAMS,

      Plaintif£-i^pellant,
                                      Case No.: CV 119-075
vs.

                                      Appeal No.: 19-12550-A
SOCIAL SECURITY
ADMINISTRATION,

      Defendant-i^pellee.




                               ORDER




      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this       /s^ day of November 2019.


                                 HONO^ABLfi^V^=R2^NpAL HALL, CHIEF JUDGE
                                 UNITEDSTATES DlISTRICT COURT
                                          DISTRICT OF GEORGIA
